EXHIBIT A




Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 1 of 31
                                                                                                            Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
                                                                                 18DA-CC00054

                IN THE CIRCUIT COURT OF DALLAS COUNTY, MISSOURI


CURTIS JACKSON AND ANTOINETTE
CHAPMAN, individually and on behalf of all
others similarly situated

                                          Plaintiffs,
vs.                                                           Case No.

GREEN DOT CORPORATION,
Serve:
CSC-Lawyers Incorporating Service Company
221 Bolivar St.
Jefferson City, MO 65101

                                         Defendant.

                                             PETITION
         Plaintiffs, individually and on behalf of all others similarly situated, through counsel,

bring the following action against Defendant, Green Dot Corporation (“Green Dot”):

                                             Introduction

      1. Plaintiffs bring the following class action petition for damages arising out of their

         purchase of refillable credit cards. Defendant Green Dot marketed and sold the refillable

         credit cards at retail stores in Missouri, in Pennsylvania, and across the rest of the United

         States. Green Dot markets the cards as secure, reliable methods of payment; however, the

         cards are neither secure nor reliable as hundreds—if not thousands—of people have made

         various complaints about Green Dot and the refillable credit cards Green Dot markets.

         Plaintiffs and the putative class members were all duped into purchasing the cards and

         lost money because of Defendant’s deceptive, fraudulent practices.

                                     Parties, Jurisdiction, Venue

      2. Plaintiff, Curtis Jackson, is a Missouri resident.

      3. Plaintiff, Antoinette Chapman, is a Delaware resident.


                                                                                             Page 1 of 26
          Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 2 of 31
                                                                                                        Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
4. Defendant is a Delaware corporation, lawfully registered with the Missouri secretary of

   state and authorized to conduct business in Missouri

5. Defendant can be served with process at CSC-Lawyers Incorporating Service Company

   Bolivar St. Jefferson City, MO 65101.

6. Defendant markets itself as a pro-consumer, financial technology innovator with a

   mission to reinvent personal banking for the masses.

7. According to its website, Green Dot is the largest provider of reloadable prepaid debit

   cards and cash reload processing services in the United States.

   http://ir.greendot.com/phoenix.zhtml?c=235286&p=irol-irhome.

8. Green Dot’s headquarters are located in Pasadena, California, but it operates additional

   facilities throughout the United States.

9. Plaintiffs’ claims are brought pursuant to this court’s original jurisdiction over all cases

   and matters, such jurisdiction granted by Mo. Rev. Stat. § 478.070.

10. Venue is proper under Mo. Rev. Stat. § 508.010 in that the actions and occurrences

   described herein occurred in Dallas County, Missouri.

             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

11. Plaintiffs incorporate the preceding allegations by reference as if set forth in full.

12. Green Dot claims to use security measures that comply with federal law to protect

   customers’ personal information from unauthorized access and use.

13. Green Dot claims to use computer safeguards and secured files and buildings to protect

   its customers’ personal information.

14. The terms of service set forth by Defendant Green Dot permit Defendant Green Dot to

   unilaterally change the terms of service.




                                                                                         Page 2 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 3 of 31
                                                                                                     Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
15. The terms of service state:

   Change in Terms. Subject to the limitations of applicable law, we
   may at any time add to, delete or change the terms of this
   Agreement by sending you a notice (unless otherwise stated in this
   Agreement that no notice shall be required). We may not give you
   advance notice if we need to make the change immediately in order
   to comply with applicable law or to maintain or restore the security of
   the Card or any related payment system. If any such change
   becomes permanent and disclosure to you of the change would not
   jeopardize the security of the Card or any related payment system,
   we will provide notice to you within 30 days from the making of the
   change or as otherwise permitted or required by law. See the section
   titled “Notices” for information on where we will send any such
   notices.

16. Plaintiffs had no right to unilaterally change the terms of service with Green Dot.

                                     Plaintiff Jackson

17. In 2017, Plaintiff Jackson purchased a Green Dot refillable debit card.

18. On or about June 5, 2018, Plaintiff Jackson obtained a short-term loan in the amount of

   $1,206.20 and had the loan proceeds transferred to the Green Dot card he purchased in

   2017.

19. Defendant represented to Plaintiff that the funds would be available for use on or before

   June 12, 2018.

20. Plaintiff Jackson received a message from Defendant on June 12, 2018 that the funds had

   been received and were in his Green Dot prepaid debit card account.

21. However, when Plaintiff Jackson attempted to use the funds, the prepaid debit card would

   not function.

22. Plaintiff Jackson attempted to log on to the Green Dot app on his smart phone to resolve

   his issue, but he received a message that his account was blocked.




                                                                                      Page 3 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 4 of 31
                                                                                                    Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
23. Plaintiff Jackson repeatedly contacted Defendant’s customer service department but never

   received any assistance to remedy the problems with his prepaid debit card account.

24. On one occasion, the customer service representative told Plaintiff Jackson that the

   representative would schedule a call for Plaintiff Jackson with someone from the

   corporate offices. Defendant never scheduled the call.

25. On another occasion, one of Defendant’s account specialists spoke with Plaintiff Jackson

   and told him that the specialist couldn’t assist Plaintiff Jackson.

26. Finally, Plaintiff Jackson called to get assistance with his account and Defendant blocked

   Plaintiff Jackson’s telephone number.

27. To date, Plaintiff Jackson has not been able to access or use the money he loaded on the

   Greene Dot prepaid debit card.

28. Because Plaintiff Jackson was unable to access these funds, Plaintiff Jackson was unable

   to make a timely payment on a storage unit where he kept a large portion of his personal

   property. Because of the non-payment, Plaintiff Jackson lost the storage and all of its

   contents, which were valued at several thousand dollars.

                                    Plaintiff Chapman

29. Plaintiff Chapman visited a Rite Aid Store in Philadelphia, Pennsylvania in December

   2016 or January 2017 and loaded $2,500.00 on a Green Dot refillable debit card.

30. Plaintiff Chapman did not attempt to use the card until May 19, 2017, when she made a

   $67.00 purchase.

31. After making the $67.00 purchase Plaintiff Chapman again attempted to use the Green

   Dot card to make purchases, but she was unable to do so.

32. The Green Dot card would not allow her to make any more purchases.




                                                                                     Page 4 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 5 of 31
                                                                                                   Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
33. Plaintiff Chapman contacted customer service for Defendant Green Dot several times to

   discuss the problems she was having with the card.

34. On one occasion, Defendant’s customer service representative told Plaintiff Chapman

   that, while Defendant had record of Plaintiff Chapman activating three different cards,

   none of the cards had any money on them.

35. The next day, Defendant’s customer service representative told Plaintiff Chapman that the

   $2,500.00 had been found and that it was being processed on another card. The

   representative told Plaintiff Chapman that the money would be available in one to two

   hours.

36. When the money did not become available on any other cards, Plaintiff Chapman called

   Defendant’s customer service department again and spoke with a customer service

   supervisor.

37. The supervisor told Plaintiff Chapman that Defendant was processing the money and that

   it would take approximately 24 hours to load onto her card.

38. Plaintiff Chapman called Defendant’s customer service department again after the money

   did not become available on any cards.

39. During that call, Defendant’s customer service representative told Plaintiff Chapman that

   no money had ever been loaded onto the prepaid debit card.

40. During another call with customer service, Defendant’s representative advised Plaintiff

   Chapman that Defendant could see that she had loaded the $2,500.00 on the card, but

   they could not see any transactions and that they could no longer see a balance on the

   card.




                                                                                    Page 5 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 6 of 31
                                                                                                        Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
41. Defendant’s customer service representative then told Plaintiff Chapman that there was

   nothing Defendant could do for Plaintiff Chapman.

42. At the time she attempted to use the Green Dot card, Plaintiff Chapman was pregnant and

   intended to use the money to move.

43. The money was never available to Plaintiff Chapman.

44. At no time has Plaintiff Chapman been able to use the money she loaded onto the Green

   Dot prepaid debit card.

                                 CLASS ALLEGATIONS

45. Plaintiffs incorporate the preceding allegations by reference as if set forth in full.

46. Plaintiff brings the following claims individually and behalf of the following classes of

   individuals:

   Nationwide class: All individuals who purchased Green Dot reloadable prepaid
   debit cards and who loaded funds on to the cards during the five years preceding
   the filing of this action who attempted to use their cards but were unable to
   because either (1) Green Dot reported that the cards were registered to another
   user; or (2) Green Dot lost the money they loaded onto the card; or (3) Green Dot
   blocked access to the account.

   Missouri Subclass: All Missouri residents who purchased Green Dot reloadable
   prepaid debit cards for personal, family, or household use during the five years
   preceding the filing of this action who attempted to use their cards but were
   unable to because Green Dot reported that the cards were registered to another
   user and who lost the money they loaded onto the card.

   Pennsylvania Subclass: All Pennsylvania residents who purchased Green Dot
   reloadable prepaid debit cards for personal, family, or household use during the
   six years preceding the filing of this action who attempted to use their cards but
   were unable to because Green Dot reported that the cards were registered to
   another user and who lost the money they loaded onto the card.

47. Plaintiffs also bring this class action on behalf of themselves and subclasses consisting of

   consumers in the following states: Alabama, Arkansas, Arizona, California, Colorado,

   Connecticut, Florida, Georgia, Iowa, Illinois, Indiana, Kansas, Louisiana, Massachusetts,



                                                                                         Page 6 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 7 of 31
                                                                                                      Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
   Maryland, Michigan, Missouri, Mississippi, North Carolina, New Hampshire, New

   Jersey, Nevada, New York, Ohio, Oklahoma, South Carolina, Tennessee, Texas,

   Virginia, and Washington (the “State Subclasses”).

48. The class also includes all other legal representatives, heirs, or beneficiaries

   ("Representative Claimants"), and any other persons asserting the right to sue Defendant

   independently or derivatively by reason of their personal relationship with an individual

   who has been the object of Defendants’ unlawful merchandising practices, including

   without limitation, spouses, parents, children, dependents, relatives and/or intestate

   beneficiaries, or "significant others," ("Derivative Claimants").

49. The proposed class excludes (i) defendant and its officers, directors and employees and

   their immediate family members, (ii) the court presiding over any motion to approve this

   settlement agreement; and (iii) those persons who timely and validly request exclusion

   from the settlement class.

50. The requirements for maintaining this action as a class action are satisfied.

51. The proposed class is so numerous and so geographically dispersed that the individual

   joinder of all absent class members is impracticable.

52. While the exact number of absent class members is unknown to Plaintiffs at this time, it

   is upon information and belief, alleged that the proposed class will include thousands of

   members. The numerosity requirement is, therefore, satisfied.

53. The particular members of the class are capable of being described without difficult

   managerial or administrative problems from the outset of this litigation.

54. The members of the class are readily identifiable from the information and records in the

   possession or control of Defendant.




                                                                                       Page 7 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 8 of 31
                                                                                                   Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
55. Common questions of law or fact exist as to all proposed class members and predominate

   over any questions that affect only individual members of the proposed class.

56. In fact, the wrongs suffered and remedies sought by Plaintiffs and the other members of

   the class are premised upon a common and illegal course of conduct perpetrated by

   Defendant.

57. The common questions of law or fact include, but are not limited to the following:

       a. Whether Defendant committed a fraud upon Plaintiffs and the class;

       b. Whether Defendant violated the Missouri Merchandising Practices Act;

       c. Whether Defendant violated the Pennsylvania Unfair Trade Practices and

           Consumer Protection Law;

       d. Whether Defendant violated the consumer protection statutes of various other

           states;

       e. Whether Defendant used deception, fraud, false pretense, false promise,

           misrepresentation, unfair practice or the concealment, suppression, or omission of

           any material fact in connection with the marketing, advertisement, or sale of it

           prepaid, reloadable debt cards.

       f. Whether Defendant intentionally took the funds Plaintiffs and class members

           loaded on their prepaid reloadable debit cards;

       g. Whether Defendant negligently took the funds Plaintiffs and class members

           loaded on their prepaid reloadable debit cards;

       h. Whether Defendant failed to secure Plaintiffs’ and class members’ personal

           information such that other parties misappropriated their persona information and




                                                                                    Page 8 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 9 of 31
                                                                                                        Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
           took the funds Plaintiffs and class members loaded on their prepaid reloadable

           debit cards;

       i. Whether Defendant misrepresented the security of the prepaid reloadable debit

           cards;

       j. Whether Defendant failed to refund Plaintiffs and class members the money they

           loaded on their prepaid reloadable debit cards;

       k. Whether Defendant made misrepresentations in connection with the marketing

           and sale of their prepaid reloadable debit cards; and

       l. Whether Plaintiffs and class members suffered ascertainable damages.

58. Plaintiffs’ claims are typical of the claims of the putative class.

59. Plaintiffs will fairly and adequately represent the interests of the members of the class.

60. Plaintiffs have no interests adverse to the interests of the members of the class.

61. Plaintiffs have retained competent attorneys who have experience in class action

   litigation and have been appointed class counsel by courts of competent jurisdiction.

62. A class action is a superior method for the fair and efficient adjudication of this

   controversy.

63. The adjudication of a separate action by individual members of the class would create a

   risk of (a) inconsistent or varying adjudications with respect to individual members of the

   class; or (b) adjudications with respect to individual members of the class which would as

   a practical matter be dispositive of the interests of the other members not parties to the

   adjudications or substantially impair or impede their ability to protect their interests.

64. Questions of law or fact common to the members of the class predominate over any

   questions affecting only individual members.




                                                                                         Page 9 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 10 of 31
                                                                                                          Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
 65. There is no special interest in the members of the class individually controlling the

    prosecution of separate actions; the damages sustained by individual class members may

    be relatively small; and the expense and burden of individual litigation make it

    impossible for the class members individually to address the wrongs done to them.

 66. There will be no difficulty managing this lawsuit as a class action in this Court.

 67. Defendant transacts substantial business in the State of Missouri and will not be

    prejudiced or inconvenienced by the maintenance of the action in this forum.

 68. A class action will cause an orderly and expeditious administration of class members'

    claims and economies of time, effort and expense will be fostered and uniformity of

    decisions will be ensured.

 69. Moreover, the individual class members are likely to be unaware of their rights and not in

    a position (either through experience or financially) to commence individual litigation

    against Plaintiff.

 70. Class certification is proper because inconsistent or varying adjudications with respect to

    individual members of the class would establish incompatible standards of conduct for

    the Plaintiff or adjudications with respect to individual members of the Class as a

    practical matter would be dispositive of the interests of the other members not parties to

    the adjudications or would substantially impair or impede their ability to protect their

    interests.

COUNT I—VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
  (MO. REV. STAT. § 407.020)—CLAIMS BY PLAINTIFF JACKSON AND THE
                           MISSOURI SUBCLASS

 71. Plaintiffs incorporate the preceding allegations by reference as if set forth in full.




                                                                                          Page 10 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 11 of 31
                                                                                                     Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
72. Defendant induced Plaintiff Jackson and Missouri class members to purchase Green Dot

   prepaid, reloadable debit cards and to load funds onto those cards by making

   representations in connection with the advertising, marketing, and sale of the cards.

73. These representations included, but were not limited to the following:

       a. Using the cards was safe, secure, and that it was a smart way to control Plaintiff

           Jackson’s and class members’ money;

       b. Plaintiff Jackson and class members would be able to use the funds they loaded

           on the cards; and

       c. It would be easy for Plaintiff Jackson and class members to load, register, use,

           and reload the cards.

74. Defendant held itself out to Plaintiff Jackson as a merchant who normally dealt in the

   prepaid, reloadable debit card trade and who routinely dealt with consumers of prepaid,

   reloadable debit card trade.

75. Defendant’s sale of the prepaid, reloadable debit cards online and through other vendors

   to Plaintiff Jackson and Missouri class members was done in the course of Defendant’s

   usual and customary business.

76. Plaintiff Jackson and class members purchased and used the Green Dot debit card

   primarily for their personal, family and household purposes.

77. Defendant’s representations in connection with the sale of the Green Dot debit card were

   false in that the card was not safe, secure, or a good way to control Plaintiff’s money.

78. Defendant’s representations in connection with the sale of the Green Dot debit card were

   false in that Plaintiff and the class members were not able to use the money they loaded

   on the card.




                                                                                     Page 11 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 12 of 31
                                                                                                        Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
79. Defendant’s conduct in inducing Plaintiff and class members to purchase the prepaid

   debit cards was deceptive, based upon false pretense, based upon false promise, based

   upon misrepresentation, an unfair practice, and a concealment, suppression, or omission

   of a material fact.

80. As a direct and proximate result of Defendant’s conduct, Plaintiff and class members

   have lost an ascertainable amount of money.

81. Pursuant to the provisions of Mo. Rev. Stat. § 407.025, Plaintiff and class members are

   entitled to their reasonable attorney’s fees incurred in connection with seeking

   compensation for the damages Defendant caused.

82. Defendant’s actions were outrageous, willful, wanton, malicious, and with complete

   disregard such that Defendant should be held liable for punitive damages to deter such

   conduct in the future.

      COUNT II—PENNSYLVANIA UDAP—PLAINTIFF CHAPMAN AND
                     PENNSYLVANIA CLASS

83. Plaintiffs incorporate the preceding allegations by reference as if set forth in full.

84. Defendant has engaged in unfair competition or unfair or deceptive acts or practices in

   violation of 73 Pennsylvania Statutes Annotated Title 73, § 201-1, et seq. In particular,

   Pennsylvania law provides:

   (4) “Unfair methods of competition” and “unfair or deceptive acts or practices”
   mean any one or more of the following: . . . (ix) Advertising goods or services
   with intent not to sell them as advertised; . . . (xxi) Engaging in any other
   fraudulent or deceptive conduct which creates a likelihood of confusion or of
   misunderstanding. Pa. Stat. Ann. Tit. 73, § 201-2.

85. By engaging in the practices discussed above, Defendant has violated Pennsylvania

   Statutes Annotated Title 73, § 201-2.




                                                                                        Page 12 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 13 of 31
                                                                                                         Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
 86. Defendant used unfair methods of competition or deceptive acts or practices in

    connection with the marketing and sale of its prepaid debit card. These methods, acts, and

    practices included, but were not limited to:

        a. Misrepresenting that using the cards was safe, secure, and that it was a smart way

            to control Plaintiff Jackson’s and class members’ money;

        b. Misrepresenting that Plaintiff Jackson and class members would be able to use the

            funds they loaded on the cards; and

        c. Misrepresenting that it would be easy for Plaintiff Jackson and class members to

            load, register, use, and reload the cards.

 87. Plaintiff suffered an ascertainable loss as a result of Defendant’s actions described more

    fully above.

 88. Pursuant to the provisions of 73 P.S. § 201-9.2(a), Plaintiff and class members are

    entitled to their reasonable attorney’s fees incurred in connection with seeking

    compensation for the damages Defendant caused.

 89. Defendant’s actions were outrageous, willful, wanton, malicious, and with complete

    disregard such that Defendant should be held liable for punitive damages to deter such

    conduct in the future.

  COUNT III—UNFAIR AND DECEPTIVE ACTS AND PRACTICES UNDER THE
 VARIOUS STATE LAWS IN WHICH CLASS MEMBERS RESIDE (IF THE COURT
EVENTUALLY DETERMINES THAT THE LAWS OF A CONSUMERS’ RESIDENCE
   APPLY TO DEFENDANTS’ WRONGFUL, UNFAIR, AND DECEPTIVE ACTS)

 90. Plaintiffs incorporate the preceding allegations by reference as if set forth in full.

 91. As the choice of law question cannot be conclusively addressed at this point in the

    litigation, Plaintiffs state the following alternative causes of action under the laws of the




                                                                                         Page 13 of 26
    Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 14 of 31
                                                                                                    Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
   states of residence of Class Members, if it is later determined by the Court that the choice

   of law rules require the application of these state laws.

92. The practices discussed above all constitute unfair competition or unfair, unconscionable,

   deceptive, fraudulent, or unlawful acts or business practices in violation of the state

   consumer protection statutes listed in the paragraphs below.

93. Defendant has engaged in unfair competition or unfair or deceptive acts or practices in

   violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et seq.

   Particularly, Alabama law prohibits deceptive acts or practices in the conduct of any trade

   or commerce including, but not limited to advertising goods or services with intent not to

   sell them as advertised.

94. Defendant has engaged in unfair competition or unfair or deceptive acts or practices in

   violation of Arizona Revised Statutes § 44-1521, et seq.        Particularly, Arizona law

   prohibits “[t]he act, use or employment by any person of any deception, deceptive act or

   practice, fraud, false pretense, false promise, misrepresentation, or concealment,

   suppression or omission of any material fact with intent that others rely upon such

   concealment, suppression or omission, in connection with the sale or advertisement of

   any merchandise whether or not any person has in fact been misled, deceived or damaged

   thereby, is declared to be an unlawful practice.” Ariz. Rev. Stat. Ann. § 44-1522(A). By

   engaging in the practices discussed above, Defendants have violated Arizona Revised

   Statute Annotated § 44-1522(A).

95. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

   violation of Arkansas Code Annotated § 4-88-101, et seq. In particular, Arkansas law

   provides:




                                                                                    Page 14 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 15 of 31
                                                                                                       Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
       Deceptive and unconscionable trade practices made unlawful and prohibited by
       this chapter include, but are not limited to, the following: (1) Knowingly making a
       false representation as to the characteristics, ingredients, uses, benefits,
       alterations, source, sponsorship, approval, or certification of goods or services or
       as to whether goods are original or new or of a particular standard, quality, grade,
       style, or model; . . . (3) Advertising the goods or services with the intent not to
       sell them as advertised; . . . (10) Engaging in any other unconscionable, false, or
       deceptive act or practice in business, commerce, or trade. . . .

Ark. Code Ann. § 4-88-107.

Arkansas law further provides,

       “[w]hen utilized in connection with the sale or advertisement of any goods,
       services, or charitable solicitation, the following shall be unlawful: (1) The act,
       use, or employment by any person of any deception, fraud, or false pretense; or
       (2) The concealment, suppression, or omission of any material fact with intent
       that others rely upon the concealment, suppression, or omission.” Ark. Code
       Ann. § 4-88-108.

   96. By engaging in the practices discussed above Defendants violated Arkansas Code

       Annotated §§ 4-88-107, 4-88-108.

   97. Defendants are subject to the Unfair Competition Law (“UCL”), California Bus. & Prof.

       Code §§ 17200 et seq. The UCL provides in pertinent part: “Unfair competition shall

       mean and include unlawful, unfair or fraudulent business practices and unfair, deceptive,

       untrue or misleading advertising.” Defendants’ conduct, as described herein, violated the

       “unlawful” prong of the UCL. Defendants’ conduct, as described herein, also violated the

       “fraudulent” prong of the UCL.         Defendants’ acts, omissions, misrepresentations,

       practices, and non-disclosures as alleged herein constitute “unfair” business acts and

       practices under the UCL.      Defendants’ conduct offends public policy against false

       advertising. Defendants’ conduct is also immoral, unethical, and unscrupulous. Further,

       the injuries suffered by the California Subclass outweigh any conceivable benefit to

       consumers or competition that may derive from Defendants’ conduct.




                                                                                       Page 15 of 26
       Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 16 of 31
                                                                                                   Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
98. Defendants have violated the Consumers Legal Remedies Act (the “CLRA”), Calif. Civ.

   Code §§ 1750 et seq. Defendants violated and continue to violate the CLRA by engaging

   in the practices proscribed by Section 1770(a) in its transactions with members of the

   California Subclass.

99. Defendants have engaged in unfair competition or unfair or deceptive acts or practices or

   have made false representations in violation of Colorado Revised Statutes § 6-1-101, et

   seq. In particular, Colorado law provides:

   A person engages in a deceptive trade practice when, in the course of such
   person’s business, vocation, or occupation, such person: . . . (i) Advertises goods,
   services, or property with intent not to sell them as advertised; . . . (u) Fails to
   disclose material information concerning goods, services, or property which
   information was known at the time of an advertisement or sale if such failure to
   disclose such information was intended to induce the consumer to enter into a
   transaction . . . . Colo. Rev. Stat. § 6-1-105.

100.       By engaging in the practices discussed above Defendants have violated Colorado

   Revised Statutes § 6-1-105.

101.       Defendants have engaged in unfair competition or unfair or deceptive acts or

   practices in violation of the General Statutes of Connecticut § 42-110a, et seq. In

   particular, Connecticut law provides that “[n]o person shall engage in unfair methods of

   competition and unfair or deceptive acts or practices in the conduct of any trade or

   commerce.” Conn. Gen. Stat. § 42-110b(a). By engaging in the practices discussed

   above, Defendants have violated the General Statutes of Connecticut § 42-110b.

102.       Defendants have engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Florida Statutes § 501.201, et seq. In particular, Florida law

   provides, “[u]nfair methods of competition, unconscionable acts or practices, and unfair

   or deceptive acts or practices in the conduct of any trade or commerce are hereby




                                                                                   Page 16 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 17 of 31
                                                                                                     Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
   declared unlawful.” Fla. Stat. § 501.204(1). By engaging in the practices discussed

   above, Defendants have violated Florida Statutes § 501.204(1).

103.      Defendants have engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Georgia Code Annotated §10-1-390, et seq.            In particular,

   Georgia law provides:

   A person engages in a deceptive trade practice when, in the course of his business,
   vocation, or occupation, he: . . . (9) Advertises goods or services with intent not to
   sell them as advertised. Ga. Code Ann. § 10-1-372.

104.      Georgia law further provides:

   Unfair or deceptive acts or practices in the conduct of consumer transactions and
   consumer acts or practices in trade or commerce are declared unlawful. (b) By
   way of illustration only and without limiting the scope of subsection (a) of this
   Code section, the following practices are declared unlawful: . . . (9) Advertising
   goods or services with intent not to sell them as advertised . . .Ga. Code Ann. §
   10-1-393(a).

105.      By engaging in the practices discussed above Defendants have violated Georgia

   Code Annotated §§ 10-1-372, 10-1-393(a).

106.      Defendants have engaged in unfair competition or unfair or deceptive acts or

   practices in violation of 815 Illinois Compiled Statutes 505/1, et seq. In particular,

   Illinois law provides:

   Unfair methods of competition and unfair or deceptive acts or practices, including
   but not limited to the use or employment of any deception, fraud, false pretense,
   false promise, misrepresentation or the concealment, suppression or omission of
   any material fact, with intent that others rely upon the concealment, suppression
   or omission of such material fact, or the use or employment of any practice
   described in Section 2 of the ‘Uniform Deceptive Trade Practices Act’, approved
   August 5, 1965, [footnote] in the conduct of any trade or commerce are hereby
   declared unlawful whether any person has in fact been misled, deceived or
   damaged thereby. . . . 815 Ill. Comp. Stat. 505/2.

107.      By engaging in the practices discussed above Defendants have violated 815

   Illinois Compiled Statutes 505/2.



                                                                                     Page 17 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 18 of 31
                                                                                                   Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
108.      Defendants have engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Indiana Code § 24-5-0.5-1, et seq. In particular, Indiana law

   provides:

   (a) The following acts or representations as to the subject matter of a consumer
   transaction, made orally, in writing, or by electronic communication, by a
   supplier, are deceptive acts: (11) That the consumer will be able to purchase the
   subject of the consumer transaction as advertised by the supplier, if the supplier
   does not intend to sell it. Ind. Code § 24-5-0.5-3.

109.      By engaging in the practices discussed above, Defendant has violated Indiana

   Code § 24-5-0.5-3.

110.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Kansas Statutes Annotated § 50-623, et seq. In particular,

   Kansas law provides:

   (a) No supplier shall engage in any deceptive act or practice in connection with a
   consumer transaction; (b) Deceptive acts and practices include, but are not limited
   to, the following, each of which is hereby declared to be a violation of this act,
   whether or not any consumer has in fact been misled: (1) Representations made
   knowingly or with reason to know that: ( (2) the willful use, in any oral or written
   representation, of exaggeration, falsehood, innuendo or ambiguity as to a material
   fact; (3) the willful failure to state a material fact, or the willful concealment,
   suppression or omission of a material fact . . . . Kan. Stat. Ann. § 50-626.

111.      By engaging in the practices discussed above, Defendant has violated Kansas

   Statutes Annotated § 50-626.

112.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Louisiana Revised Statutes Annotated § 51:1401, et seq.

   Particularly, Louisiana law provides, “Unfair methods of competition and unfair or

   deceptive acts or practices in the conduct of any trade or commerce are hereby declared

   unlawful.” La. Rev. Stat. Ann. § 51:1405A. By engaging in the practices discussed

   above, Defendant has violated Louisiana Revised Statutes Annotated § 51:1405A.



                                                                                   Page 18 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 19 of 31
                                                                                                         Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
113.       Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Maryland Code Annotated, Commercial Law § 13-101, et seq.

114.       In particular, Maryland law provides:

       Unfair or deceptive trade practices include any: (1) False, falsely
       disparaging, or misleading oral or written statement, visual description, or
       other representation of any kind which has the capacity, tendency, or
       effect of deceiving or misleading consumers; (3) Failure to state a material
       fact if the failure deceives or tends to deceive; . . . (5) Advertisement or
       offer of consumer goods, consumer realty, or consumer services: (i)
       Without intent to sell, lease, or rent them as advertised or offered; . . . (9)
       Deception, fraud, false pretense, false premise, misrepresentation, or
       knowing concealment, suppression, or omission of any material fact with
       the intent that a consumer rely on the same in connection with: (i) The
       promotion or sale of any consumer goods, consumer realty, or consumer
       service . . . Md. Code Ann., Com. Law § 13-301.

115.       By engaging in the practices discussed above, Defendant has violated Maryland

   Code Annotated, Commercial Law § 13-301.

116.       Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of the General Laws of Massachusetts Chapter 93A, § 1, et seq. In

   particular, Massachusetts law provides, “(a) Unfair methods of competition and unfair or

   deceptive acts or practices in the conduct of any trade or commerce are hereby declared

   unlawful.” Mass. Gen. Laws Ch. 93A, § 2. By engaging in the practices discussed

   above, Defendant has violated the General Laws of Massachusetts Chapter 93A, § 2.

117.       Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Michigan Compiled Laws § 445.901, et seq. In particular,

   Michigan law provides:

   (1) Unfair, unconscionable, or deceptive methods, acts, or practices in the conduct
   of trade or commerce are unlawful and are defined as follows: (g) Advertising or
   representing goods or services with intent not to dispose of those goods or
   services as advertised or represented. . . . . (s) Failing to reveal a material fact, the
   omission of which tends to mislead or deceive the consumer, and which fact could



                                                                                         Page 19 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 20 of 31
                                                                                                      Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
   not reasonably be known by the consumer. . . . . (bb) Making a representation of
   fact or statement of fact material to the transaction such that a person reasonably
   believes the represented or suggested state of affairs to be other than it actually is.
   . . . (cc) Failing to reveal facts that are material to the transaction in light of
   representations of fact made in a positive manner. Mich. Comp. Laws § 445.903.

118.      By engaging in the practices discussed above Defendant has violated Michigan

   Compiled Laws § 445.903.

119.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Miss. Code Ann. § 75-24-3, et seq.

120.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Nevada Revised Statutes § 598.0903, et seq.            Nevada law

   provides in particular:

   A person engages in a “deceptive trade practice” if, in the course of his business
   or occupation, he: . . . 9. Advertises goods or services with intent not to sell or
   lease them as advertised. . . . 15. Knowingly makes any other false representation
   in a transaction. . . . Nev. Rev. Stat. § 598.0915.

121.      By engaging in the practices discussed above, Defendant has violated Nevada

   Revised Statutes § 598.0915.

122.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of New Hampshire Revised Statutes Annotated § 358-A:1, et seq.

   Particularly, New Hampshire law provides:

   It shall be unlawful for any person to use any unfair method of competition or any
   unfair or deceptive act or practice in the conduct of any trade or commerce within
   this state. Such unfair method of competition or unfair or deceptive act or
   practice shall include, but is not limited to, the following: . . . IX. Advertising
   goods or services with intent not to sell them as advertised . . . N.H. Rev. Stat.
   Ann. § 358-A:2.

123.      By engaging in the practices discussed above, including, but not limited to,

   Defendants’ undisclosed defects, Defendants have violated New Hampshire Revised

   Statutes Annotated § 358-A:2.


                                                                                      Page 20 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 21 of 31
                                                                                                   Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
124.      Defendant has engaged in unfair competition or unfair, unconscionable, or

   deceptive acts or practices in violation of New Jersey Statutes Annotated § 56:8-1, et seq.

   Particularly, New Jersey law provides:

   The act, use or employment by any person of any unconscionable commercial
   practice, deception, fraud, false pretense, false promise, misrepresentation, or the
   knowing, concealment, suppression, or omission of any material fact with intent
   that others rely upon such concealment, suppression or omission, in connection
   with the sale or advertisement of any merchandise or real estate, or with the
   subsequent performance of such person as aforesaid, whether or not any person
   has in fact been misled, deceived or damaged thereby, is declared to be an
   unlawful practice . . . . N.J.S.A. § 56:8-2.

125.      By engaging in the practices discussed above, Defendant has violated New Jersey

   Statutes Annotated § 56:8-2.

126.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of New York General Business Law § 349, et seq. In particular,

   New York law provides, “Deceptive acts or practices in the conduct of any business,

   trade or commerce or in the furnishing of any service in this state are hereby declared

   unlawful.” N.Y. Gen. Bus. Law § 349. By engaging in the practices discussed above,

   Defendants has violated New York General Business Law § 349.

127.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of North Carolina General Statutes § 75-1.1, et seq. In particular,

   North Carolina law provides, “Unfair methods of competition in or affecting commerce,

   and unfair or deceptive acts or practices in or affecting commerce, are declared

   unlawful.” N.C. Gen. Stat. § 75-1.1(a). By engaging in the practices discussed above,

   Defendant has violated North Carolina General Statutes § 75-1.1(a).




                                                                                   Page 21 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 22 of 31
                                                                                                           Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
   128.        Defendant has engaged in unfair competition or unfair or deceptive acts or

       practices or made false representations in violation of Oklahoma Statutes Title 15, § 751,

       et seq. In particular, Oklahoma law provides:

       As used in the Oklahoma Consumer Protection Act: . . . 13. “Deceptive trade
       practice” means a misrepresentation, omission or other practice that has deceived
       or could reasonably be expected to deceive or mislead a person to the detriment of
       that person. Such a practice may occur before, during or after a consumer
       transaction is entered into and may be written or oral; 14. “Unfair trade practice”
       means any practice which offends established public policy or if the practice is
       immoral, unethical, oppressive, unscrupulous or substantially injurious to
       consumers. . . . Okla. Stat. Tit. 15, § 752.

Oklahoma law further provides:

       A person engages in a practice which is declared to be unlawful under the
       Oklahoma Consumer Protection Act, Section 751 et seq. of this title, when, in the
       course of the person’s business, the person: . . . 8. Advertises, knowingly or with
       reason to know, the subject of a consumer transaction with intent not to sell it as
       advertised; . . . 20. Commits an unfair or deceptive trade practice as defined in
       Section 752 of this title . . . . Okla. Stat. Tit. 15, § 753.

It continues to provide:

       A. A person engages in a deceptive trade practice when in the course of business,
       vocation, or occupation, the person: . . . 5. Knowingly makes a false
       representation as to the characteristics, ingredients, uses, benefits or quantities of
       goods or services or a false representation as to the sponsorship, approval, status,
       affiliation, or connection of a person therewith; . . . C. The deceptive trade
       practices listed in this section are in addition to and do not limit the types of unfair
       trade practices actionable at common law or under other statutes of this state.
       Okla. Stat. Tit. 78, § 53.

   129.        By engaging in the practices discussed above, Defendant has violated Oklahoma

       Statutes Titles 15, §§ 752 and 753, 78, § 53.

   130.        Defendants have engaged in unfair competition or unfair or deceptive acts or

       practices in violation of South Carolina Code Annotated § 39-5-10, et seq. In particular,

       South Carolina law provides, “Unfair methods of competition and unfair or deceptive

       acts or practices in the conduct of any trade or commerce are hereby declared unlawful. .



                                                                                           Page 22 of 26
       Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 23 of 31
                                                                                                     Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
   . .” S.C. Code Ann. § 39-5-20. By engaging in the practices discussed above, Defendant

   has violated South Carolina Code Annotated § 39-5-20.

131.       Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Tennessee Code Annotated § 47-18-101, et seq. In particular,

   Tennessee law provides:

   (b) Without limiting the scope of subsection (a), the following unfair or deceptive
   acts or practices affecting the conduct of any trade or commerce are declared to be
   unlawful and in violation of this part . . . (9) Advertising goods or services with
   intent not to sell them as advertised; . . . (21) Using statements or illustrations in
   any advertisement which create a false impression of the grade, quality, quantity,
   make, value, age, size, color, usability or origin of the goods or services offered,
   or which may otherwise misrepresent the goods or services in such a manner that
   later, on disclosure of the true facts, there is a likelihood that the buyer may be
   switched from the advertised goods or services to other goods or services; . . . (27)
   Engaging in any other act or practice which is deceptive to the consumer or to any
   other person . . .Tenn. Code Ann. § 47-18-104.

132.      By engaging in the practices discussed above, including, but not limited to,

   Defendants’ undisclosed defects, Defendants have violated Tennessee Code Annotated §

   47-18-104.

133.      Defendant has engaged in unfair competition or unfair or deceptive acts or

   practices in violation of TEX. BUS. & COM. CODE ANN. § 17.41, et seq. Specifically,

   Defendant has violated the following sections of the Texas Deceptive Trade Practices Act

   (“DTPA”):

   Tex. Bus. & Com. Code §17.50(1): the use or employment of a false, misleading,
   or deceptive acts or practices as defined in §17.46(b)(5), §17.46(b)(7),
   §17.46(b)(20), and §17.46(b)(24) of the DTPA that were detrimentally relied
   upon by Plaintiffs and each member of the Texas Class; and

   Tex. Bus. & Com. Code §17.50(3): an unconscionable action or course of action
   as defined by §17.45(5). TEX. BUS. & COM. CODE ANN. § 17.41.

134.      By engaging in the practices discussed above, Defendants have violated Texas

   Business & Communication Code Annotated § 17.41.


                                                                                     Page 23 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 24 of 31
                                                                                                   Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
135.      Defendants have engaged in unfair competition or unfair or deceptive acts or

   practices in violation of Virginia Code Annotated § 59.1-196, et seq. In particular,

   Virginia law provides:

          The following fraudulent acts or practices committed by a supplier in connection
          with a consumer transaction are hereby declared unlawful: . . . 8. Advertising
          goods or services with intent not to sell them as advertised, or with intent not to
          sell at the price or upon the terms advertised. . . . 14. Using any other deception,
          fraud, false pretense, false promise, or misrepresentation in connection with a
          consumer transaction . . .Va. Code Ann. § 59.1-200. By engaging in the practices
          discussed above, including, but not limited to, Defendants’ undisclosed defects,
          Defendants have violated Virginia Code Annotated § 59.1-200.

136.      Defendant has engaged in unfair competition or unfair, deceptive or fraudulent

   acts or practices in violation of Washington Revised Code. § 19.86.010, et seq.

   Particularly, Washington law provides, “Unfair methods of competition and unfair or

   deceptive acts or practices in the conduct of any trade or commerce are hereby declared

   unlawful.” Wash. Rev. Code § 19.86.020.

137.      By engaging in the practices discussed above, Defendants has violated

   Washington Revised Code § 19.86.020.

138.      Defendant’s acts, practices, and misconduct described above constitutes unfair or

   deceptive acts and practices within the meaning of each of the state statutes listed above

   because each of these statutes prohibits deceptive conduct in consumer transactions.

139.      It was likely and reasonably foreseeable that Defendant’s misconduct described

   more fully above would mislead Plaintiffs and Class Members who would reasonably

   rely on Defendant’s representations to their detriment.

140.      Plaintiffs and members of the Class have been injured by reason of Defendant’s

   unfair and deceptive acts and practices.

             COUNT IV—FRAUDULENT MISREPRESENTATION



                                                                                   Page 24 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 25 of 31
                                                                                                        Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
141.        Plaintiffs incorporate the preceding allegations by reference as if set forth in full.

142.        Defendant made representations to Plaintiffs and class members as set forth more

   fully above.

143.        Defendant’s representations to Plaintiffs and the class members were false in that

   the debit cards were not safe, secure, or a good way to control Plaintiffs’ and the class

   members’ money.

144.        Defendant’s representations to Plaintiffs’ and the class members were false in that

   Plaintiffs and the class members were not able to use the money they loaded on the card.

145.        Defendant’s representations to Plaintiffs and the class members were material to

   Plaintiffs’ and class members’ decision to purchase the debit cards in that they would not

   have purchased the cards and loaded the cards absent Defendant’s representations.

146.        Defendant knew that the representations were false at the time they made them.

147.        Alternatively, Defendant was ignorant of the veracity of the representations.

148.        Defendant intended that Plaintiffs and the class act on the representations by

   purchasing the prepaid debit cards.

149.        Plaintiffs and class members did not know that Defendant’s representations were

   false.

150.        Plaintiffs and class members relied on Defendant’s representations by purchasing

   prepaid debit cards and by loading money onto the cards.

151.        Plaintiffs and class members had a right to rely on Defendant’s representations.

152.        As a direct and proximate result of Defendant’s actions and misrepresentations,

   Plaintiff and class members suffered injury in the form of financial loss.




                                                                                        Page 25 of 26
   Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 26 of 31
                                                                                                      Electronically Filed - Dallas - December 19, 2018 - 10:51 AM
    153.        Defendant’s actions were outrageous, willful, wanton, malicious, and with

        complete disregard such that Defendant should be held liable for punitive damages to

        deter such conduct in the future.



                                      DOUGLAS, HAUN & HEIDEMANN, P.C.
                                      111 West Broadway, P.O. Box 117
                                      Bolivar, Missouri 65613
                                      Telephone: (417) 326-5261
                                      Facsimile: (417) 326-2845
                                      nathan@dhhlawfirm.com


                                      By__/s/ Nathan A. Duncan_________________________
                                             Nathan A. Duncan
                                             Missouri Bar No. 60186
                                             Attorney for Plaintiffs


DHH File No. L24963-001




                                                                                      Page 26 of 26
        Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 27 of 31
             IN THE 30TH JUDICIAL CIRCUIT, DALLAS COUNTY, MISSOURI

Judge or Division:                                               Case Number: 18DA-CC00054
MICHAEL O'BRIEN HENDRICKSON
Plaintiff/Petitioner:                                            Plaintiff’s/Petitioner’s Attorney/Address
CURTIS JACKSON                                                   NATHAN A DUNCAN
                                                                 111 W. BROADWAY
                                                                 P.O. BOX 117
                                                          vs.    BOLIVAR, MO 65613
Defendant/Respondent:                                            Court Address:
GREEN DOT CORPORATION                                            108 S MAPLE
Nature of Suit:                                                  P O BOX 1910
CC Other Tort                                                    BUFFALO, MO 65622                                           (Date File Stamp)

                                                       Summons in Civil Case
  The State of Missouri to: GREEN DOT CORPORATION
                            Alias:
 CSC-LAWYERS INCORP SERVICE CO
 221 BOLIVAR ST
 JEFFERSON CITY, MO 65101
      COURT SEAL OF       You           are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      DALLAS COUNTY                                                                        Susan Potter, Circuit Clerk
                                               Thursday, December 27, 2018
                                                                                                 /s/ Susan Faulkner, Deputy Clerk
                                     _______________________________                  ______________________________________________________
                                                   Date                                                     Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                                _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                             Date                                Notary Public




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-1054   Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                     Case 6:19-cv-03059-BCW Document 1-1 1Filed
                                                           of 1
                                                                02/12/19       Page 28 of 31
                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 18-SMCC-1054 Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                   Case 6:19-cv-03059-BCW Document 1-1 1Filed
                                                         of 1
                                                              02/12/19       Page 29 of 31
                                                                54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 30 of 31
2/12/2019                                                              Case.net: 18DA-CC00054 - Docket Entries




                                                                                               Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |    Help      |   Contact Us    |   Print                                 GrantedPublicAccess   Logoff MSEITZ69337

                   18DA-CC00054 - CURTIS JACKSON ET AL V GREEN DOT CORPORATION (E-
                                                CASE)


                                      This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                                Display Options:
                                                                Descending                                                        All Entries
 Click here to Respond to Selected Documents
                                                                                                 Ascending


  01/30/2019            Case Mgmt Conf Scheduled
                        Case is hereby docketed for a Case Management Conference (CMC) on 3-7-19 at 1:00 P.M. All non-
                        defaulting pro se parties and any party by their attorneys of record are to appear. At the CMC, the Court
                        will make inquiry as to the status of the case and may enter appropriate orders which shall include, but
                        are not limited to, determining or ruling on the following: 1. Whether all parties have been served; 2.
                        Motions for Leave to Amend / Dismiss / Make More Definite and Certain; 3. Whether discovery will be
                        completed within 120 days after Answer has been filed pursuant to Local Rule 32.1 and, if good cause
                        is shown, whether discovery should be extended and ordering a discovery deadline; 4. Whether the
                        case should be tracked for a 12, 24 or 30 month disposition track for purposes of S.Ct Rule 17.23; 5.
                        Whether to Order Mediation and, if ordered, appointing a Mediator from the approved 30th Circuit list
                        and ordering a mediation deadline; 6. Noticed Motions; 7. Whether to enter a Scheduling Order; and 8.
                        Whether to set the case for trial and PTC. The CMC does not obviate the need for a party to file a
                        Notice of Hearing for any Motion. Unless any such Motion is properly noticed for hearing, the Court will
                        not consider the same at any CMC without consent of the opposing party and the Court. The clerk is to
                        notify all served, non-defaulting pro se parties, if any, of this docket entry by regular mail.
                            Scheduled For: 03/07/2019; 1:00 PM ; MICHAEL O'BRIEN HENDRICKSON; Dallas

  01/28/2019            Corporation Served
                        Document ID - 18-SMCC-1054; Served To - GREEN DOT CORPORATION; Server - SO COLE
                        COUNTY-JEFFERSON CITY; Served Date - 15-JAN-19; Served Time - 08:00:00; Service Type - Sheriff
                        Department; Reason Description - Served

  12/27/2018            Summons Issued-Circuit
                        Document ID: 18-SMCC-1054, for GREEN DOT CORPORATION. (attorney to attach documents for
                        service and make all necessary service arrangements)

  12/19/2018            Filing Info Sheet eFiling
                            Filed By: NATHAN A DUNCAN
                        Pet Filed in Circuit Ct
                        Petition.
                           On Behalf Of: CURTIS JACKSON, ANTOINETTE CHAPMAN
                        Judge Assigned
 Case.net Version 5.14.0.6                                             Return to Top of Page                                       Released 12/31/2018




                        Case 6:19-cv-03059-BCW Document 1-1 Filed 02/12/19 Page 31 of 31
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                            1/1
